Citation Nr: 0902328	
Decision Date: 01/22/09    Archive Date: 01/29/09

DOCKET NO.  05-11 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for lumbar 
intervertebral disc syndrome, to include as secondary to the 
veteran's service-connected left fibula fracture.

2.  Entitlement to a rating in excess of 20 percent for 
residuals of a left fibula fracture.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 




INTRODUCTION

The veteran served on active duty from October 1989 to March 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which granted the current 20 percent 
evaluation for the veteran's service-connected fracture 
residuals and denied entitlement to service connection for 
lumbar intervertebral disc syndrome (IVDS).

The veteran was scheduled for a Travel Board hearing before 
the Board in October 2006, however he failed to appear.  
Under the applicable regulation, if an appellant fails to 
appear for a scheduled hearing and a request for postponement 
has not been received and granted, the case will be processed 
as though the request for a hearing had been withdrawn.  
38 C.F.R. § 20.702(d) (2008).  Accordingly, this veteran's 
request for a hearing is considered withdrawn and the appeal 
will proceed.

This appeal was subject to a prior remand by the Board in 
January 2007 to ensure compliance with due process 
requirements.  The record has been adequately developed in 
substantial compliance with all prior Board remand 
instructions and has been returned to the Board for further 
appellate review.  


FINDINGS OF FACT

1.  The veteran failed to report for a September 2008 VA 
compensation and pension examination that was requested 
pursuant to Board remand instructions.  The record indicates 
that in correspondence sent to the veteran's last known 
address in June 2008, the veteran was notified that the 
aforementioned examination had been scheduled and the 
potential consequences should he fail to report.  

2.  The evidence of record shows that the veteran was 
diagnosed with lumbar IVDS many years after discharge from 
military service.  The medical evidence does not establish 
that the veteran's back condition was proximately caused by 
the veteran's service-connected left fibula fracture 
residuals.

3.  The evidence of record shows that the veteran's residuals 
of left fibula fracture represent no more than marked 
limitation of motion of the left ankle.


CONCLUSIONS OF LAW

1.  The veteran's lumbar IVDS is not proximately caused or 
aggravated by his service-connected residuals of left fibula 
fracture, nor does the evidence show that it is attributable 
to military service in any other way.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303, 3.310 (2008).

2.  The criteria for a rating in excess of 20 percent for 
residuals of a left fibula fracture are not met at any time 
during the appellate period.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in March 2004, October 2006, and 
February 2007, the agency of original jurisdiction (AOJ) 
provided notice to the veteran under 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2008).  Specifically, 
the AOJ notified the veteran of information and evidence 
necessary to substantiate the claim for increased rating for 
residuals of a left fibula fracture and for service 
connection for a low back condition; as well as information 
and evidence that VA would seek to provide, and information 
and evidence that the veteran was expected to provide.  The 
AOJ explained that the veteran must show that his disability 
resulting from his fibula fracture had increased in severity.  
The AOJ also described the types of evidence that VA would 
consider in making this determination, such as statements 
from VA or private physicians, records from the Social 
Security Administration, medical records from state or local 
governments, or statements by current or former employers.  
The veteran was further notified that lay statements 
regarding his symptoms were also pertinent.  

With this comprehensive listing of the types of evidence that 
were relevant to proving his claim, the notice essentially 
informed the veteran of how he could demonstrate the current 
level of severity of his disability and the effect that any 
worsening of the disability has had on his employment and 
daily life.  

Although these notice letters were also deficient in 
providing the veteran with at least general notice of the 
rating criteria by which his disability is rated, such 
information was provided in the March 2005 statement of the 
case.  The claims were then readjudicated on all the evidence 
in the October 2008 supplemental statement of the case.  It 
is noted however, that in this case, the criteria on which 
the veteran's disability is rated is such that an increased 
rating could be achieved by showing a noticeable worsening.  
The criteria speak to moderate and marked levels of 
disability.  Thus, as specific test measurements are not at 
issue, specific notice of the diagnostic criteria is not 
necessary.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

The veteran was further notified of the process by which 
initial disability ratings and effective dates are 
established in correspondence in October 2006 and February 
2007.  Although this notice was delivered after the initial 
denial of the claims, the AOJ subsequently readjudicated the 
claims based on all the evidence in the October 2008 
Supplemental Statement of the Case (SSOC).  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification letter followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  Thus, the veteran was 
not precluded from participating effectively in the 
processing of his claims and the late notice did not affect 
the essential fairness of the decision.  In all, the duty to 
notify has been met.

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  

The veteran was scheduled for a compensation and pension 
examination to occur in September 2008.  He was notified by 
the RO of the impending exam, including the provisions of 38 
C.F.R. § 3.655.  He then failed to report to the scheduled 
examination.  The veteran is reminded that the "duty to 
assist is not a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  In the absence of the veteran's cooperation in 
obtaining pertinent medical evidence, VA has no further 
obligation.

Service Connection

The veteran seeks service connection for a low back condition 
diagnosed as lumbar intervertebral disc syndrome, which he 
contends is the result of an in-service ankle injury.  In 
order to establish direct service connection, three elements 
must be established.  There must be medical evidence of a 
current disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  38 C.F.R. § 3.303 (2008); Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Lumbar intervertebral disc displacement without myelopathy 
was diagnosed after discharge from military service during a 
February 2002 hospital admission.  See Navy medical center 
discharge report, February 2002 (veteran treated at Navy 
facility as the spouse of an active duty Marine).  However, 
the veteran's service treatment records show no evidence of 
an injury or disease of the low back present during his 
active military service.  Instead, upon separation in March 
1992, the veteran expressly denied any recurrent back pain 
and his spine and musculoskeletal system were evaluated as 
normal.  See Service treatment records.  As such, direct 
service connection is not warranted.  

However, secondary service connection may be granted for 
disability that is proximately due to, or the result of, a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2008).  With regard to the matter of establishing service 
connection for a disability on a secondary basis, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that there must be evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Additionally, when aggravation of a non-service-connected 
disability is proximately due to or the result of a service 
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.

Here, the veteran claims that his diagnosed lumbar IVDS is 
secondary to his service-connected ankle condition.  In order 
to fully adjudicate the secondary service connection claim, 
the Board remanded this appeal in January 2007 to request a 
medical examination to determine whether the veteran's low 
back condition had been caused or chronically aggravated by 
his service-connected residuals of left fibula fracture.  An 
examination was duly scheduled pursuant to remand 
instruction.  However, the record indicates that the veteran 
cancelled the first examination appointment and then failed 
to report for the rescheduled examination.  See VA 
appointment notification letter, June 2008; see also VA 
failure to show notice, September 2008.  

The veteran was advised of the importance of his attendance 
at the scheduled VA examination and, on at least three 
occasions, was informed that his failure to cooperate by not 
appearing for a scheduled examination could result in an 
adverse determination.  See VA appointment notice letters, 
June 2008 & April 2008; BVA remand, January 2007 (citing 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991)).  
Although the scheduled VA examination could have provided 
dispositive evidence in support of the veteran's claim, the 
appeal will now proceed to evaluate the claim for service 
connection based on the evidence of record.  See 38 C.F.R. 
§ 3.655 (2008).  

The question at hand is whether the veteran's low back 
condition, or lumbar IVDS, was caused or aggravated by his 
service-connected residuals of left fibula fracture.  
There is some positive evidence contained in a February 2004 
neurosurgery consultation which states an impression that 
some of the veteran's spinal deficits are attributable to his 
old ankle injury and possible sequelae of prior back 
surgeries.   
However, this is not conclusive as the bulk of additional 
evidence suggests that the veteran's low back condition is an 
independent disorder, one that is not due to his service-
connected ankle disability.  

While the veteran's history of chronic back and lower 
extremity pain is not in dispute, the preponderance of the 
evidence shows that the veteran's primary disability is that 
of a nonservice-connected back condition with radiating pain, 
essentially unrelated to his service-connected limitation of 
motion of the left ankle due to an in-service fibula 
fracture.  

A February 2005 VA treatment note states that the veteran is 
a "man whose problems all center around his syndrome of back 
pain."  A May 2004 neurology consultation concludes that the 
veteran has "chronic low back and bilateral radicular pain 
subsequent to multiple [spine] surgeries.  A partially failed 
surgical back syndrome."  While the veteran's history of 
chronic pain is regrettable, there is not sufficient evidence 
to show that his service-connected ankle injury is the 
proximate cause of his back condition.  

The most recent VA examination included a vague statement 
addressing the possibility of a relationship between ruptured 
intervertebral disks and the veteran's ankle disability, but 
states that the back condition "is an independent issue" in 
part because the radiological evidence shows that the 
veteran's ankle fracture healed completely.  VA examination, 
April 2004.

A November 2004 primary care evaluation addressed the 
veteran's low back pain, to include pain radiating down the 
left leg, but only referred to the fibula fracture by way of 
past medical history, dismissing the fracture without 
implicating any involvement in the veteran's back condition 
by stating that the ankle fracture "healed without any 
problems."  VA treatment note dated November 23, 2004.  
Additionally, a February 2002 surgical report shows that the 
veteran's severe left lower extremity pain was treated by a 
microdiskectomy at the left L4-5 level, further suggesting 
that the veteran's left lower extremity pain was caused by 
his nonservice-connected back condition, rather than vice 
versa.  

Finally, the Board notes that the veteran's complete 
disability picture is clouded by other circumstances.  The 
veteran has reported a family history significant for low 
back pain.  He states that both his mother and brother also 
have problems with back pain, presumably without ankle injury 
involvement.  See VA treatment note, November 2004.  
Furthermore, the record reflects that the veteran is 
described as exhibiting drug-seeking behavior, to include the 
suspicion that he was abusing the doctor-patient relationship 
and selling prescription drugs obtained via his VA medical 
treatment.  See, e.g., VA treatment note, May 2004.  

In conclusion, the Board finds that the veteran's lumbar IVDS 
is not proximately caused or aggravated by his service-
connected residuals of left fibula fracture, nor does the 
evidence show that it is attributable to military service in 
any other way.  As the preponderance of the evidence is 
against the veteran's claim, the benefit of the doubt 
provision does not apply.  Service connection for lumbar IVDS 
is not warranted.

Disability Evaluation

The veteran seeks a higher evaluation for his service-
connected residuals of a left tibia fracture, currently 
evaluated as 20 percent disabling.  Disability evaluations 
are determined by the application of VA's Schedule for Rating 
Disabilities, which is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A § 1155 (West 2002); 38 C.F.R. Part 
4 (2008).  When a question arises as to which of two ratings 
applies under a particular diagnostic code (DC), the higher 
evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2008).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2008). 

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the current 
level of disability is of primary concern in a claim for an 
increased rating; and the more recent evidence is generally 
the most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, 
given unintended delays during the appellate process, VA's 
determination of the "current level" of a disability may 
result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period that the increased rating claim has been pending.  
In those instances, it is appropriate to apply staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
However, the Board finds that this veteran's service-
connected fracture residuals have remained relatively 
constant throughout the appellate period and, therefore, 
staged ratings are not required here.

It should also be noted that when evaluating disabilities of 
the musculoskeletal system,  38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v.  Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to weakened 
movement, excess fatigability and incoordination. 

In the present case, service connection was established for 
residuals of a fracture of the left fibula by rating decision 
in October 2003 and was evaluated as noncompensably disabling 
effective in March 1992 under DC 5299-5271.   

Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen.  When an unlisted 
disease, injury, or residual condition is encountered, 
requiring rating by analogy, the diagnostic code number will 
be "built-up" as follows:  The first 2 digits will be 
selected from that part of the schedule most closely 
identifying the part, or system, of the body involved; the 
last 2 digits will be "99" for all unlisted conditions.  38 
C.F.R. § 4.27 (2008).  

A June 2004 rating decision established the current 
evaluation of 20 percent effective in March 2004.  The 
veteran disagreed with that rating and perfected the current 
appeal.  As previously discussed, this appeal was remanded by 
the Board, in part, to obtain a contemporaneous VA 
examination to determine the current severity of the 
veteran's service-connected fracture residuals.  The 
veteran's failure to report to a VA examination scheduled in 
conjunction with his claim for increased compensation is 
grounds for denial of the claim.  38 C.F.R. § 3.655 (2008).  
Nonetheless, the Board will proceed to evaluate the claim 
based on the evidence currently of record.  

Initially, it is important to note that, as described in the 
service connection analysis above, the veteran's radicular 
leg pain is found to be related to his nonservice-connected 
back condition, rather than a result of his service-connected 
ankle disability.  As such the service-connected residuals of 
left fibula fracture are the limitation of motion of the 
veteran's left ankle as determined by VA examination in April 
2004.  

Under the currently assigned diagnostic code, the veteran is 
rated at the highest schedular evaluation available for 
limited motion of the ankle.  38 C.F.R. § 4.71a, DC 5271 
(2008).  There is no higher schedular evaluation available 
for a service-connected ankle disability in the absence of 
ankylosis, or bony fixation.  Upon most recent examination in 
April 2004, ankylosis was not identified.  Thus, a higher 
schedular evaluation for the veteran's ankle disability is 
not warranted.

Pursuant to the holding in Butts v. Brown, 5 Vet. App. 532 
538 (1993), the Board has evaluated other relevant diagnostic 
codes to determine if any other code is more appropriate 
based on the veteran's medical history, diagnosis, and 
demonstrated symptomatology.  See also Tedeschi v. Brown, 7 
Vet. App. 411, 414 (1995).  

Specifically, the Board has evaluated whether DC 5262 for 
impairment of the tibia and fibula would be more appropriate, 
particularly since the service-connected disability in this 
case is the result of an in-service fibula fracture.  See 
Rating decision, October 1993.  However, the most recent 
examination in April 2004 reveals that the primary residual, 
of what the doctor determined to be relatively minor in-
service fractures, was a marked limitation of motion of the 
ankle.  Range of motion testing showed dorsiflexion of 10 
degrees, plantar flexion of 20 degrees, inversion of 15 
degrees, and eversion of 10 degrees.  VA examination, April 
2004.  As the primary manifestation of the service-connected 
disability is limited motion of the ankle, the Board concurs 
with the RO in finding that DC 5271 is the most appropriate 
diagnostic code for evaluation of this disability.  

As no higher schedular evaluation is available under DC 5271, 
and no other diagnostic code is more appropriate for the 
given disability, the Board will now address alternate 
considerations which could result in a higher rating.  See 
Schafrath v. Derwinski, supra.  

The Board has duly considered the application of an 
additional rating based upon functional loss.  See 38 C.F.R. 
§§ 4.40, 4.45 and 4.59 (2008); see also DeLuca v.  Brown, 8 
Vet. App. 202 (1995).  However, the Board finds no objective 
evidence of additional pain, fatigue, or weakened movement on 
repetitive testing.  See VA examination, April 2004; see also 
VA physical rehabilitation consultation, May 2004 (finding 
questionable effort on range of motion testing of the ankle); 
VA physical therapy notation, June 2004 (finding difficulty 
walking long distances, but veteran can go up and down stairs 
without increased pain).  

Finally, the Board finds that the evidence of record does not 
present "an exceptional or unusual disability picture so as 
to render impractical the application of the regular 
schedular standards."  38 C.F.R. § 3.321(b)(1) (2008).  In 
this case, there has been no assertion or showing by the 
appellant that his service-connected residuals of fibula 
fracture have necessitated frequent periods of 
hospitalization.  While the appellant may assert that his 
disability has interfered with his employability, the 
evidence of record simply does not support a conclusion that 
the service-connected disability has resulted in impairment 
beyond that already contemplated by the applicable schedular 
criteria.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  In 
the absence of the factors set forth above, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt provision does not apply.  An 
evaluation in excess of 20 percent for residuals of a fibula 
fracture is not warranted.


ORDER

Service connection for lumbar intervertebral disc syndrome, 
to include as secondary to the veteran's service-connected 
left fibula fracture, is denied.

A rating in excess of 20 percent for residuals of a left 
fibula fracture is denied.



____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


